Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Lastova, Registration No.:  33,149 on 2/22/2022.
	The application has been amended as follows:
	Please replace all previous claims with the attached amended claims, wherein:
	Claims 1-3, 5 and 7-16 are allowed.
	Claims 4, 6 and 17 have been canceled.
	Claims 1-2, 7, 9, 11 and 15-16 have been amended.

Reasons for allowance
3.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record, alone or in combination, fail to disclose or render obvious the claims agreed upon in the examiner’s amendment.  The prior art of record has not taught either individually or in combination and together with all other claimed features “a second type of transaction started using a second type of transaction start instruction, is configured to trigger an abort of the second type of transaction when a conflict is detected between the address of the read operation executed within the second type of transaction and an address of a write operation from another thread, and for the second type of transaction, the instruction decoder is configured to control the processing circuitry to omit restoration of architectural state in response to the abort of the second type of transaction, where the architectural state for which the restoration is omitted includes architectural state that is changed during the second type of transaction.”
	The combination of prior art teaches starting a second type of transaction using a second type of transaction start instruction, wherein an abort of the second type of transaction occurs when a conflict between a read address of a read operation executed in the second type of transaction and an address of a write operation from another thread occurs.  For example, Gschwind (PGPUB No. 2015/0378777, cited on IDS filed on 2/17/2021) teaches starting a transaction with a TBEGINRO instruction, in response to starting the transaction with the TBEGINRO instruction only read operation addresses are tracked for the transaction.  Further, the reference teaches triggering an abort responsive to a conflict between an address of a read operation of the transaction and a write operation from another thread occurring.  However, Gschwind does not teach “responsive to the abort omitting restoration of architectural state” nor “where the architectural state for which the restoration is omitted includes architectural state that is changed during the second type of transaction”, as claimed in similar independent claims 1 and 15-16.

	Therefore, the prior art of record has not taught either individually or in combination and together with all other claimed features the limitations discussed above.  Furthermore, while some limitations may be broadly disclosed in the references above, the specific combination of limitations would not be obvious as claimed absent impermissible hindsight.
As all previously presented and potential rejections under 35 U.S.C 101, 103 and 112 have been overcome by the changes in the amendment filed on 1/5/2022 and the examiner’s amendment, the application is now in condition for allowance.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY P CARMICHAEL-MOODY whose telephone number is (571)431-0692. The examiner can normally be reached M-F, 10am-7pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY P CARMICHAEL-MOODY/Primary Examiner, Art Unit 2183